In the above entitled cause the State filed a demurrer, based on two grounds: First: That there is no liability under the law existing against the State. Second: That the claimant has failed to comply with the rules of the Commission concerning the filing of proofs. The first point in the demurrer is based on the decision of the Commission in the case of Wm. Rhodes, et al, decided at the August-term, 1899, in which the Commission held that in such cases the State was not liable. The reasons being fully set forth in the opinion written by Judge W. S. Louden we do not deem it necessary to go into any argument of the matter, the Commission having decided to sustain the demurrer and dismiss the case. Case dismissed.